Dissenting Opinion.
Rabb, J.
I cannot altogether concur in the opinion of the court in this case. In my view the facts found establish the relation, of principal and agent between John W. Nyce and his son-in-law, Williamson, in the matter of constructing the house in question. The question of agency is generally a question of fact, and not of law; but where facts are established from which the law will imply agency, then it becomes a question of law for the court. Are the facts shown by the special findings in this case such that the law will imply from them that appellant Williamson, in the construction of the house on Nyce’s land, acted as Nyce’s agent?
It may be conceded that knowledge on the' part of the owner of real estate that a stranger is erecting a permanent structure on his land will not create the relation of principal and agent between the parties, nor give the contractor, with the stranger, for the construction of the building, a right to a lien on either the land or the building. It may also be conceded that if the owner of the land passively consents to the erection of such structure, such knowledge and consent will not create such relation, nor give such right. But the special findings in this ease go further than this. They not only find that Nyce had knowledge of, and gave his *519consent to, the erection of the building on his lot by Williamson, but they find that he put Williamson in the possession of the lot for the express purpose of erecting thereon the dAvelling-house in question.
It has been the law from the days of the Hornbooks to the present that permanent structures erected upon land become a part of the freehold, unless there is some contract between the OAvner of the land and the party erecting the structure, or some special statute that takes the particular case out of the operation of the rule. The dwelling-house erected by Williamson on Nyce’s lot, under the circumstances shown in this case, attached to the freehold and became a part of it. A conveyance of the lot by John W. Nyce would carry with it the dwelling-house.
The dwelling-house became by operation of law his property, as much so as the lot itself. He is presumed to know the law, and to know that when Williamson built the house on his lot that it was built for him and became his property. The finding that Nyce put Williamson in possession of the lot for the purpose of building the house thereon is in legal effect a- finding that Nyce put Williamson in possession for the purpose of building a house thereon for Nyce, because it comes to that. The further finding of the court that Nyce is not uoav claiming the building is without force. He is claiming the lot, and the house is an inseparable part of the lot; and he is in this court contesting the right of the appellee to a lien on either the house or the lot. Prom the fact that appellant Nyce placed appellant Williamson in possession of the lot for the purpose of erecting the house thereon, it follows as a legal conclusion .that what Williamson did in pursuance of that purpose he did as the agent of the owner of the lot. Jones v. Pothast (1880), 72 Ind. 158; Thompson v. Shepard (1882), 85 Ind. 352; Cannon v. Helfreck (1884), 99 Ind. 164; Goss v. Helbing (1888), 77 Cal. 190, 19 Pac. 277; Lengelsen v. McGregor (1904), 162 Ind. 258.
The appellee has assigned as cross-error the conclusion *520of law stated by the court that appellee was entitled to a foreclosure of his lien against the house exclusive of the real estate. I think the court erred in this conclusion, and that appellee was entitled, upon the facts found, to the foreclosure of his lien against both the building and the lot upon which it stood. I think the cross-errors should be sustained.